UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-4123


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

JOKARI LEE BARNETT,

                Defendant – Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. John Preston Bailey,
Chief District Judge. (3:10-cr-00005-JPB-DJJ-1)


Submitted:   October 20, 2011             Decided:   November 10, 2011


Before GREGORY, SHEDD, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


James S. Hewes, Portland, Maine, for Appellant.    William J.
Ihlenfeld, II, United States Attorney, Thomas O. Mucklow,
Assistant United States Attorney, Martinsburg, West Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jokari         Lee   Barnett       pleaded      guilty       pursuant       to     a

written   plea       agreement        to    distribution     of    crack       cocaine,       in

violation of 21 U.S.C. § 841(a)(1) (2006).                         The district court

sentenced Barnett to 132 months’ imprisonment.                          Barnett appeals,

arguing   that       the    Government        breached     the    terms     of    the    plea

agreement and that the district court erred in both applying a

two-level       enhancement       for        obstruction      of        justice    and        in

declining to apply a three-level reduction for acceptance of

responsibility.            Further, Barnett argues that his rights under

the double jeopardy clause of the Fifth Amendment were violated

because he was punished twice for the same criminal conduct.

The Government, in its response, asserts that Barnett waived his

appellate rights and that his claims are within the scope of the

waiver.     In light of the waiver, the Government urges dismissal

of this appeal.

            A    defendant       may       waive   the    right    to    appeal    if    that

waiver is knowing and intelligent.                   United States v. Poindexter,

492 F.3d 263, 270 (4th Cir. 2007).                       Generally, if the district

court fully questions a defendant regarding the waiver of his

right to appeal during the plea colloquy performed in accordance

with   Fed.     R.    Crim.      P.    11,     the   waiver       is    both     valid       and

enforceable.         See United States v. Johnson, 410 F.3d 137, 151

(4th Cir. 2005).            The question of whether a defendant validly

                                               2
waived his right to appeal is a question of law that this court

reviews de novo.         United States v. Blick, 408 F.3d 162, 168 (4th

Cir. 2005).

            After reviewing the record, we conclude that Barnett

knowingly       and   voluntarily    waived    the    right      to    appeal   his

sentence, and that the magistrate judge fully questioned Barnett

regarding the appeal waiver at the Fed. R. Crim. P. 11 hearings.

Accordingly, the waiver is valid.               We further find that the

Government did not breach the plea agreement.                 Because Barnett’s

challenges to the calculation of his sentence and his double

jeopardy claim fall within the waiver’s scope, we dismiss the

appeal.

            We dispense with oral argument because the facts and

legal    contentions      are   adequately    presented     in    the    materials

before    the    court   and    argument   would     not   aid   the    decisional

process.

                                                                         DISMISSED




                                       3